Name: Council Regulation (EC) No 379/2004 of 24 February 2004 opening and providing for the management of autonomous Community tariff quotas for certain fishery products for the period 2004 to 2006
 Type: Regulation
 Subject Matter: fisheries;  tariff policy
 Date Published: nan

 Avis juridique important|32004R0379Council Regulation (EC) No 379/2004 of 24 February 2004 opening and providing for the management of autonomous Community tariff quotas for certain fishery products for the period 2004 to 2006 Official Journal L 064 , 02/03/2004 P. 0007 - 0010Council Regulation (EC) No 379/2004of 24 February 2004opening and providing for the management of autonomous Community tariff quotas for certain fishery products for the period 2004 to 2006THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof,Having regard to the proposal from the Commission,Whereas:(1) Community supplies of certain fishery products currently depend on imports from third countries. It is in the Community's interest to suspend in part or in whole the customs duties for those products, within Community tariff quotas of an appropriate volume. In order not to jeopardise the development prospects of those products in the Community and to ensure an adequate supply to satisfy user industries, such quotas should be opened, applying variable customs duties in accordance with the sensitivity of the product in question on the Community market.(2) Equal and uninterrupted access to those quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied without interruption to all imports of the products concerned into all Member States until the quotas have been used up.(3) To ensure the efficiency of a common management of the quotas, Member States should be permitted to draw from the quota amount the necessary quantities corresponding to their actual imports. Since that method of management requires close cooperation between the Member States and the Commission, the latter should in particular be able to monitor the rate at which the quotas are used up and should inform the Member States accordingly.(4) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(1) provides for a system of tariff quota management which follows the chronological order of the dates of acceptance of the declarations of release for free circulation. The tariff quotas opened by this Regulation should be managed by the Community authorities and the Member States in accordance with that system,HAS ADOPTED THIS REGULATION:Article 11. Import duties on the products listed in the Annex shall be suspended, within tariff quotas, at the rates for the periods, and up to the amounts, indicated therein.2. Imports of the products listed in the Annex shall be covered by the quotas referred to in paragraph 1 only if the declared customs value is at least equal to the reference price fixed, or to be fixed, in accordance with Article 29 of Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(2).Article 2The tariff quotas referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 3The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with.Article 4This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 February 2004.For the CouncilThe PresidentJ. Walsh(1) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2286/2003 (OJ L 343, 31.12.2003, p. 1).(2) OJ L 17, 21.1.2000, p. 22.ANNEX>TABLE>